Exhibit 10.7

VOLUME SUBMITTER

DEFINED CONTRIBUTION PLAN

(PROFIT SHARING/401(K) PLAN)

A FIDELITY VOLUME SUBMITTER PLAN

Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 14

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.01   PLAN INFORMATION      2    1.02   EMPLOYER      3    1.03   TRUSTEE     
3    1.04   COVERAGE      3    1.05   COMPENSATION      8    1.06   TESTING
RULES      9    1.07   DEFERRAL CONTRIBUTIONS      10    1.08   EMPLOYEE
CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)      14    1.09   ROLLOVER CONTRIBUTIONS
     14    1.10   QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS      14    1.11  
MATCHING EMPLOYER CONTRIBUTIONS      15    1.12   NONELECTIVE EMPLOYER
CONTRIBUTIONS      19    1.13   EXCEPTIONS TO CONTINUING ELIGIBILITY
REQUIREMENTS      21    1.14   RETIREMENT      21    1.15   DEFINITION OF
DISABLED      22    1.16   VESTING      22    1.17   PREDECESSOR EMPLOYER
SERVICE      24    1.18   PARTICIPANT LOANS      24    1.19   IN-SERVICE
WITHDRAWALS      24    1.20   FORM OF DISTRIBUTIONS      25    1.21   TIMING OF
DISTRIBUTIONS      27    1.22   TOP-HEAVY STATUS      27    1.23   CORRECTION TO
MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION PLANS      29    1.24
  INVESTMENT DIRECTION      29    1.25   ADDITIONAL PROVISIONS      30    1.26  
SUPERSEDING PROVISIONS      30    1.27   RELIANCE ON ADVISORY LETTER      30   
1.28   ELECTRONIC SIGNATURE AND RECORDS      30    1.29   VOLUME SUBMITTER
INFORMATION      31    EXECUTION PAGE      32    EXECUTION PAGE      33   
AMENDMENT EXECUTION PAGE      34    AMENDMENT EXECUTION PAGE      35   
ADDITIONAL PROVISIONS ADDENDUM      36   



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

ARTICLE 1

PROFIT SHARING/401(K) PLAN

 

1.01 PLAN INFORMATION

 

  (a) Name of Plan:

This is the Mitek Systems, Inc. 401(k) Savings Plan (the “Plan”)

 

  (b) Type of Plan:

 

        (1)    ¨     401(k) Only

 

        (2)    þ     401(k) and Profit Sharing

 

        (3)    ¨     Profit Sharing Only

 

  (c) Administrator Name (if not the Employer):

 

  (d) Plan Year End (month/day): 12/31

 

  (e) Three Digit Plan Number: 001

 

  (f) Limitation Year (check one):

 

        (1)    ¨     Calendar Year

 

        (2)    þ     Plan Year

 

        (3)    ¨     Other:                                

 

  (g) Plan Status (check appropriate box(es)):

 

  (1) Adoption Agreement Effective Date: 05/01/2013

Note: The effective date specified above must be after the last day of the 2001
Plan Year.

 

  (2) The Adoption Agreement Effective Date is:

 

          (A)    ¨     A new Plan Effective Date

 

          (B)    þ     An amendment Effective Date (check one):

 

          (i)    ¨     an amendment and restatement of this Basic Plan Document
No. 14 and its Adoption Agreement previously executed by the Employer;

 

          (ii)    ¨     a conversion from Fidelity Basic Plan Document No.12 and
its Adoption Agreement to Basic Plan Document No. 14 and its Adoption Agreement;
or

 

          (iii)    þ     a conversion to Basic Plan Document No. 14 and its
Adoption Agreement.

The original effective date of the Plan: 5/29/1986

 

        (3)    ¨     Special Effective Dates. Certain provisions of the Plan
shall be effective as of a date other than the date specified in Subsection
1.01(g)(1) above. Please complete the Special Effective Dates Addendum to the
Adoption Agreement indicating the affected provisions and their effective dates.

 

        (4)    ¨     Plan Merger Effective Dates. Certain plan(s) were merged
into the Plan on or after the date specified in Subsection 1.01(g)(1) above. The
merged plans are listed in the Plan Mergers Addendum. Please complete the
appropriate subsection(s) of the Plan Mergers Addendum to the Adoption Agreement
indicating the plan(s) that have merged into the Plan and the effective date(s)
of such merger(s).



--------------------------------------------------------------------------------

        (5)    ¨     Frozen Plan. The Plan is currently frozen. Unless the Plan
is amended in the future to provide otherwise, no further contributions shall be
made to the Plan. Plan assets will continue to be held on behalf of Participants
and their Beneficiaries until distributed in accordance with the Plan terms. (If
this provision is selected, it will override any conflicting provision selected
in the Adoption Agreement.)

Note: While the Plan is frozen, no further contributions, including Deferral
Contributions, Employee Contributions, and Rollover Contributions, may be made
to the Plan and no employee who is not already a Participant in the Plan may
become a Participant.

 

1.02 EMPLOYER

 

  (a) Employer Name: Mitek Systems, Inc.

 

  (1) Employer’s Tax Identification Number: 87-0418827

 

  (2) Employer’s fiscal year end: 9/30

 

  (b) The term “Employer” includes the following participating employers (choose
one):

 

        (1)    þ     No other employers participate in the Plan.

 

        (2)    ¨     Certain other employers participate in the Plan. Please
complete the Participating Employers Addendum.

 

1.03 TRUSTEE

 

  (a) Trustee Name:               Fidelity Management Trust Company

 

       Address:                         82 Devonshire Street

 

                                                Boston, MA 02109

 

1.04 COVERAGE

All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:

 

  (a) Age Requirement (check one):

 

        (1)    ¨     no age requirement.

 

        (2)    þ     must have attained age: 21 (not to exceed 21).

 

  (b) Eligibility Service Requirement(s)—There shall be no eligibility service
requirements for contributions to the Plan unless selected below for the
following contributions:

 

        (1)    ¨     For Deferral Contributions, Employee Contributions, and
Qualified Nonelective Employer Contributions, Employees must meet the following
service requirement (select one):

 

      (A)    ¨                  (not to exceed 365) days of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

      (B)    ¨                  (not to exceed 12) months of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

      (C)    ¨     one year of Eligibility Service requirement (at least
             (not to exceed 1,000) Hours of Service are required during the
Eligibility Computation Period).

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

3



--------------------------------------------------------------------------------

        (2)    ¨     For Nonelective Employer Contributions, Employees must meet
the following service requirement (select one):

 

      (A)    ¨                  (not to exceed 730) days of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

      (B)    ¨                  (not to exceed 24) months of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

      (C)    ¨     one year of Eligibility Service requirement (at least
             (not to exceed 1,000) Hours of Service are required during the
Eligibility Computation Period).

 

      (D)    ¨     two years of Eligibility Service requirement (at least
             (not to exceed 1,000) Hours of Service are required during each
Eligibility Computation Period).

 

      (3)    ¨     For Matching Employer Contributions, Employees must meet the
following service requirement (select one):

 

      (A)    ¨                  (not to exceed 730) days of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

      (B)    ¨                  (not to exceed 24) months of Eligibility Service
requirement (no minimum Hours of Service can be required).

 

      (C)    ¨     one year of Eligibility Service requirement (at least
             (not to exceed 1,000) Hours of Service are required during the
Eligibility Computation Period).

 

      (D)    ¨     two years of Eligibility Service requirement (at least
             (not to exceed 1,000) Hours of Service are required during each
Eligibility Computation Period).

Note: If the Employer selects an Eligibility Service requirement of more than
365 days in Option 1.04(b)(2)(A) or 1.04(b)(3)(A) or 12 months in Option
1.04(b)(2)(B) or 1.04(b)(3)(B) or the two year Eligibility Service requirement
in Option 1.04(b)(2)(D) or 1.04(b)(3)(D), then contributions subject to such
Eligibility Service requirement must be 100% vested when made.

Note: If different eligibility requirements are selected for Deferral
Contributions in Subsection 1.04(a)(1) or 1.04(b)(1) than for Employer
Contributions and a more stringent eligibility requirement is elected in
Subsection 1.04(a) or (b) either (1) with respect to Matching Employer
Contributions and Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, is selected or (2) with respect to Nonelective Employer
Contributions and Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected,
then the Plan may be disaggregated for testing purposes as described in
Section 6.09 of the Basic Plan Document. If a more stringent eligibility
requirement is elected in Subsection 1.04(a) or (b) for Nonelective Employer
Contributions than for Matching Employer Contributions and Option 1.12(a)(3),
401(k) Safe Harbor Formula, is selected for Nonelective Employer Contributions,
then Matching Employer Contributions may be similarly disaggregated.

Note: If different eligibility requirements are selected for Deferral
Contributions in Subsection 1.04(a)(1) or 1.04(b)(1) than for Employer
Contributions and the Plan becomes a “top-heavy plan,” the Employer may need to
make a minimum Employer Contribution on behalf of non-key Employees who have
satisfied the eligibility requirements for Deferral Contributions and are
employed on the last day of the Plan Year, but have not satisfied the
eligibility requirements for Employer Contributions.

 

  (c) Eligibility Computation Period - The Eligibility Computation Period is the
12-consecutive-month period beginning on an Employee’s Employment Commencement
Date and each 12-consecutive-month period beginning on an anniversary of his
Employment Commencement Date.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

4



--------------------------------------------------------------------------------

  (d) Eligible Class of Employees:

 

  (1) Generally, the Employees eligible to participate in the Plan are (choose
one):

 

          (A)    þ     all Employees of the Employer.

 

          (B)    ¨     only Employees of the Employer who are covered by (choose
one):

 

          (i)    ¨     any collective bargaining agreement with the Employer,
provided that the agreement requires the employees to be included under the
Plan.

 

          (ii)    ¨     the following collective bargaining agreement(s) with
the Employer:

 

 

 

 

 

        (2)      þ     Notwithstanding the selection in Subsection 1.04(d)(1)
above, certain Employees of the Employer are excluded from participation in the
Plan (check the appropriate box(es)):

Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.01(s) of the Basic Plan Document,
regardless of the Employer’s selection under this Subsection 1.04(d)(2).

 

          (A)    þ     employees covered by a collective bargaining agreement,
unless the agreement requires the employees to be included under the Plan. (Do
not choose if Option 1.04(d)(1)(B) is selected above.)

 

          (B)    ¨     Highly Compensated Employees as defined in
Subsection 2.01(cc) of the Basic Plan Document.

 

          (C)    ¨     Leased Employees as defined in Subsection 2.01(gg) of the
Basic Plan Document.

 

          (D)    þ     nonresident aliens who do not receive any earned income
from the Employer which constitutes United States source income.

 

          (E)    ¨     other:

 

 

 

 

Note: The eligible group defined above must be a definitely determinable group
and cannot be subject to the discretion of the Employer. In addition, the design
of the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 410(b).

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

5



--------------------------------------------------------------------------------

  (i)    ¨ Notwithstanding this exclusion, any Employee who is excluded from
participation solely because he is in a group described below shall become an
Eligible Employee eligible to participate in the Plan on the Entry Date
coinciding with or immediately following the date on which he first satisfies
the following requirements: (I) he attains age 21 and (II) he completes at least
1,000 Hours of Service during an Eligibility Computation Period. This Subsection
1.04(d)(2)(E)(i) applies to the following excluded Employees (Must choose if an
exclusion in (E) above directly or indirectly imposes an age and/or service
requirement for participation, for example by excluding part-time or temporary
employees):

 

 

 

 

 

 

 

 

Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).

 

 

 

 

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

6



--------------------------------------------------------------------------------

(e) Entry Date(s) - The Entry Dates shall be as indicated below with respect to
the applicable type(s) of contribution. (Complete the table below by checking
the appropriate boxes to indicate Entry Dates for the contributions listed.)

 

       (1) Deferral Contributions, Employee Contributions,     Qualified
Nonelective Employer Contributions    (2) Nonelective Employer Contributions   
(3) Matching
Employer
Contributions        (A)                      

N/A – not applicable – type(s) of contribution not selected

 

  (B)                      

Immediate upon meeting the eligibility requirements specified in Subsections
1.04(a) and 1.04(b)

 

  (C)                      

the first day of each Plan Year and the first day of the seventh month of each
Plan Year

 

  (D)                      

the first day of each Plan Year and the first day of the fourth, seventh, and
tenth months of each Plan Year

 

  (E)        X    X    X   

the first day of each month

 

  (F)                      

the first day of each Plan Year (Do not select if there is an Eligibility
Service requirement of more than six months in Subsection 1.04(b) for the
type(s) of contribution or if there is an age requirement of more than 20 1/2 in
Subsection 1.04(a) for the type(s) of contribution.)

 

Note: If another plan is merged into the Plan, the Plan may provide on the Plan
Mergers Addendum that the effective date of the merger is also an Entry Date
with respect to certain Employees.

 

(f) Date of Initial Participation - An Employee shall become a Participant
unless excluded by Subsection 1.04(d) above on the Entry Date coinciding with or
immediately following the date the Employee completes the service and age
requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):

 

  (1)      þ no exceptions.

 

  (2)      ¨ Employees employed on                     (insert date) shall
become Participants on that date.

 

  (3)      ¨ Employees who meet the age and service requirement(s) of
Subsections 1.04(a) and (b) on                     (insert date) shall become
Participants on that date.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

7



--------------------------------------------------------------------------------

1.05 COMPENSATION

Compensation for purposes of determining contributions shall be as defined in
Subsection 2.01(k) of the Basic Plan Document, modified as provided below.

 

  (a) Compensation Exclusions - Compensation shall exclude the item(s) selected
below.

 

  (1)        ¨ No exclusions.

 

  (2)        ¨ Overtime pay.

 

  (3)        ¨ Bonuses.

 

  (4)        ¨ Commissions.

 

  (5)        ¨ The value of restricted stock or of a qualified or a
non-qualified stock option granted to an Employee by the Employer to the extent
such value is includable in the Employee’s taxable income.

 

  (6)        ¨ Severance pay received prior to termination of employment.
(Severance pay received following termination of employment is always excluded
for purposes of contributions.)

 

  (7)        þ see Additional Provisions Addendum.

Note: If the Employer selects an option, other than (1) above, with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or the allocations must be tested
to show that they meet the general test under regulations issued under Code
Section 401(a)(4). These exclusions shall not apply for purposes of the
“Top-Heavy” requirements in Section 15.03, for allocating safe harbor Matching
Employer Contributions if Subsection 1.11(a)(3) is selected, for allocating safe
harbor Nonelective Employer Contributions if Subsection 1.12(a)(3) is selected,
or for allocating non-safe harbor Nonelective Employer Contributions if the
Integrated Formula is elected in Subsection 1.12(b)(2).

 

  (b) Compensation for the First Year of Participation - Contributions for the
Plan Year in which an Employee first becomes a Participant shall be determined
based on the Employee’s Compensation as provided below. (Complete by checking
the appropriate boxes.)

 

  (1)        ¨ Compensation for the entire Plan Year. (Complete (A) below, if
applicable, with regard to the initial Plan Year of the Plan.)

 

    (A)       ¨ For purposes of determining the amount of Nonelective Employer
Contributions, other than 401(k) Safe Harbor Nonelective Employer Contributions,
for all Employees who become Active Participants during the initial Plan Year,
Compensation for the 12-month period ending on the last day of the initial Plan
Year shall be used.

 

  (2)        þ Only Compensation for the portion of the Plan Year in which the
Employee is eligible to participate in the Plan. (Complete (A) below, if
applicable, with regard to the initial Plan Year of the Plan.)

 

    (A)       ¨ For purposes of determining the amount of Nonelective Employer
Contributions, other than 401(k) Safe Harbor Nonelective Employer Contributions,
for those Employees who become Active Participants on the Effective Date of the
Plan, Compensation for the 12-month period ending on the last day of the initial
Plan Year shall be used. For all other Employees, only Compensation for the
period in which they are eligible shall be used.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

8



--------------------------------------------------------------------------------

1.06 TESTING RULES

 

  (a) ADP/ACP Present Testing Method - The testing method for purposes of
applying the “ADP” and “ACP” tests described in Sections 6.03 and 6.06 of the
Basic Plan Document shall be the (check one):

 

  (1)        þ Current Year Testing Method - The “ADP” or “ACP” of Highly
Compensated Employees for the Plan Year shall be compared to the “ADP” or “ACP”
of Non-Highly Compensated Employees for the same Plan Year. (Must choose if
Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked.)

 

  (2)        ¨ Prior Year Testing Method - The “ADP” or “ACP” of Highly
Compensated Employees for the Plan Year shall be compared to the “ADP” or “ACP”
of Non-Highly Compensated Employees for the immediately preceding Plan Year. (Do
not choose if Option 1.10(a)(1), alternative allocation formula for Qualified
Nonelective Contributions.)

 

  (3)        ¨ Not applicable. (Only if Option 1.01(b)(3), Profit Sharing Only,
is checked and Option 1.08(a)(1), Future Employee Contributions, and Option
1.11(a), Matching Employer Contributions, are not checked or Option
1.04(d)(2)(B), excluding all Highly Compensated Employees from the eligible
class of Employees, is checked.)

Note: Restrictions apply on elections to change testing methods.

 

  (b) First Year Testing Method - If the first Plan Year that the Plan, other
than a successor plan, permits Deferral Contributions or provides for either
Employee or Matching Employer Contributions, occurs on or after the Effective
Date specified in Subsection 1.01(g), the “ADP” and/or “ACP” test for such first
Plan Year shall be applied using the actual “ADP” and/or “ACP” of Non-Highly
Compensated Employees for such first Plan Year, unless otherwise provided below.

 

  (1)        ¨ The “ADP” and/or “ACP” test for the first Plan Year that the Plan
permits Deferral Contributions or provides for either Employee or Matching
Employer Contributions shall be applied assuming a 3% “ADP” and/or “ACP” for
Non-Highly Compensated Employees. (Do not choose unless Plan uses prior year
testing method described in Subsection 1.06(a)(2).)

 

  (c) HCE Determinations:   Look Back Year - The look back year for purposes of
determining which Employees are Highly Compensated Employees shall be the
12-consecutive-month period preceding the Plan Year unless otherwise provided
below.

 

  (1)        ¨ Calendar Year Determination - The look back year shall be the
calendar year beginning within the preceding Plan Year.   (Do not choose if the
Plan Year is the calendar year.)

 

  (d) HCE Determinations:   Top Paid Group Election - All Employees with
Compensation exceeding the dollar amount specified in Code
Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $95,000
for “determination years” beginning in 2005 and “look-back years” beginning in
2004) shall be considered Highly Compensated Employees, unless Top Paid Group
Election below is checked.

 

  (1)        þ Top Paid Group Election - Employees with Compensation exceeding
the dollar amount specified in Code Section 414(q)(1)(B)(i) adjusted pursuant to
Code Section 415(d) (e.g., $95,000 for “determination years” beginning in 2005
and “look-back years” beginning in 2004) shall be considered Highly Compensated
Employees only if they are in the top paid group (the top 20% of Employees
ranked by Compensation).

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

9



--------------------------------------------------------------------------------

Note: Plan provisions for Sections 1.06(c) and 1.06(d) must apply consistently
to all retirement plans of the Employer for determination years that begin with
or within the same calendar year (except that Option 1.06(c)(1), Calendar Year
Determination, shall not apply to calendar year plans).

 

1.07 DEFERRAL CONTRIBUTIONS

 

  (a)      þ Deferral Contributions - Participants may elect to have a portion
of their Compensation contributed to the Plan on a before-tax basis pursuant to
Code Section 401(k). Pursuant to Subsection 5.03(a) of the Basic Plan Document,
if Catch-Up Contributions are selected below, the Plan’s deferral limit is 75%,
unless the Employer elects an alternative deferral limit in Subsection
1.07(a)(1)(A) below. If Catch-Up Contributions are selected below, and the
Employer has specified a percentage in Subsection 1.07(a)(1)(A) that is less
than 75%, a Participant eligible to make Catch-Up Contributions shall (subject
to the statutory limits in Treasury Regulation Section 1.414-1(b)(1)(i)) in any
event be permitted to contribute in excess of the specified deferral limit up to
100% of the Participant’s “effectively available Compensation” (i.e.,
Compensation available after other withholding), as required by Treasury
Regulation Section 1.414(v)-1(e)(1)(ii)(B).

 

  (1) Regular Contributions - The Employer shall make a Deferral Contribution in
accordance with Section 5.03 of the Basic Plan Document on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question. Such Deferral Contribution shall
not exceed the deferral limit specified in Subsection 5.03(a) of the Basic Plan
Document or in Subsection 1.07(a)(1)(A) below, as applicable. Check and complete
the appropriate box(es), if any.

 

    (A)      þ The deferral limit is 100 % (must be a whole number multiple of
one percent) of Compensation. (Unless a different deferral limit is specified,
the deferral limit shall be 75%. If Option 1.07(a)(4), Catch-Up Contributions,
is selected below, complete only if deferral limit is other than 75%.)

 

    (B)      þ Instead of specifying a percentage of Compensation, a
Participant’s salary reduction agreement may specify a dollar amount to be
contributed each payroll period, provided such dollar amount does not exceed the
maximum percentage of Compensation specified in Subsection 5.03(a) of the Basic
Plan Document or in Subsection 1.07(a)(1)(A) above, as applicable.

 

    (C)       A Participant may increase or decrease, on a prospective basis,
his salary reduction agreement percentage or, if Roth 401(k) Contributions are
selected in Subsection 1.07(a)(5) below, the portion of his Deferral
Contributions designated as Roth 401(k) Contributions (check one):

 

   (i)      þ as of the beginning of each payroll period.

 

   (ii)     ¨ as of the first day of each month.

 

   (iii)    ¨ as of each Entry Date. (Do not select if immediate entry is
elected with respect to Deferral Contributions in Subsection 1.04(e).)

 

   (iv)    ¨ as of the first day of each calendar quarter.

 

   (v)     ¨ as of the first day of each Plan Year.

 

   (vi)    ¨ other. (Specify, but must be at least once per Plan Year).

 

 

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

10



--------------------------------------------------------------------------------

 

 

       Note: Notwithstanding the Employer’s election hereunder, if
Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked, the Plan provides that an Active Participant may
change his salary reduction agreement percentage for the Plan Year within a
reasonable period (not fewer than 30 days) of receiving the notice described in
Section 6.09 of the Basic Plan Document.

 

  (D)       A Participant may revoke, on a prospective basis, a salary reduction
agreement at any time upon proper notice to the Administrator but in such case
may not file a new salary reduction agreement until (check one):

 

   (i)      þ the beginning of the next payroll period.

 

   (ii)     ¨ the first day of the next month.

 

   (iii)    ¨ the next Entry Date. (Do not select if immediate entry is elected
with respect to Deferral Contributions in Subsection 1.04(e).)

 

   (iv)    ¨ as of the first day of each calendar quarter.

 

   (v)     ¨ as of the first day of each Plan Year.

 

   (vi)    ¨ other. (Specify, but must be at least once per Plan Year).

 

 

 

 

 

  (2)        þ Additional Deferral Contributions - The Employer shall allow a
Participant upon proper notice and approval to enter into a special salary
reduction agreement to make additional Deferral Contributions in an amount up to
100% of their effectively available Compensation for the payroll period(s)
designated by the Employer.

 

  (3)        þ Bonus Contributions - The Employer shall allow a Participant upon
proper notice and approval to enter into a special salary reduction agreement to
make Deferral Contributions in an amount up to 100% of any Employer paid cash
bonuses designated by the Employer on a uniform and nondiscriminatory basis that
are made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection 1.05(a) must include bonuses if bonus
contributions are permitted. Unless a Participant has entered into a special
salary reduction agreement with respect to bonuses, the percentage deferred from
any Employer paid cash bonus shall be (check (A) or (B) below):

 

    (A)        ¨ Zero.

 

    (B)        þ The same percentage elected by the Participant for his regular
contributions in accordance with Subsection 1.07(a)(1) above or deemed to have
been elected by the Participant in accordance with Option 1.07(a)(6) below.

Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

11



--------------------------------------------------------------------------------

  (4)    þ     Catch-Up Contributions - The following Participants who have
attained or are expected to attain age 50 before the close of the calendar year
will be permitted to make Catch-Up Contributions to the Plan, as described in
Subsection 5.03(a) of the Basic Plan Document:

 

          (A)    þ     All such Participants.

 

          (B)    ¨     All such Participants except those covered by a
collective-bargaining agreement under which retirement benefits were a subject
of good faith bargaining unless the bargaining agreement specifically provides
for Catch-Up Contributions to be made on behalf of such Participants.

Note: The Employer must not select Option 1.07(a)(4) above unless all
“applicable plans” (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (o) also
permit Catch-Up Contributions in the same dollar amount. An “applicable plan” is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.

 

  (5)    ¨     Roth 401(k) Contributions. Participants shall be permitted to
irrevocably designate pursuant to Subsection 5.03(b) of the Basic Plan Document
that a portion or all of the Deferral Contributions made under this Subsection
1.07(a) are Roth 401(k) Contributions that are includable in the Participant’s
gross income at the time deferred.

 

  (6)    ¨     Automatic Enrollment Contributions. Beginning on the effective
date of this paragraph (6) (the “Automatic Enrollment Effective Date”) and
subject to the remainder of this paragraph (6), unless an Eligible Employee
affirmatively elects otherwise, his Compensation will be reduced by
                 % (the “Automatic Enrollment Rate”), such percentage to be
increased in accordance with Option 1.07(b) (if applicable), for each payroll
period in which he is an Active Participant, beginning as indicated in
Subsection 1.07(a)(6)(A) below, and the Employer will make a pre-tax Deferral
Contribution in such amount on the Participant’s behalf in accordance with the
provisions of Subsection 5.03(c) of the Basic Plan Document (an “Automatic
Enrollment Contribution”).

 

  (A) With respect to an affected Participant, Automatic Enrollment
Contributions will begin as soon as administratively feasible on or after (check
one):

 

       (i)    ¨     The Participant’s Entry Date.

 

       (ii)    ¨                   (minimum of 30) days following the
Participant’s date of hire, but no sooner than the Participant’s Entry Date.

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1)(C) or (D). Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

12



--------------------------------------------------------------------------------

      (B)    ¨     Additionally, unless such affected Participant affirmatively
elects otherwise within the reasonable period established by the Plan
Administrator, Automatic Enrollment Contributions will be made with respect to
the Employees described below. (Check all that apply.)

 

      (i)    ¨     Inclusion of Previously Hired Employees. On the later of the
date specified in Subsection 1.07(a)(6)(A) with regard to such Eligible Employee
or as soon as administratively feasible on or after the 30th day following the
Notification Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic
Enrollment Contributions will begin for the following Eligible Employees who
were hired before the Automatic Enrollment Effective Date and have not had a
Reemployment Commencement Date. (Complete (I), check (II) or (III), and complete
(IV), if applicable.)

 

      (I)     Notification Date:             . (Date must be on or after the
Automatic Enrollment Effective Date.)

 

      (II)    ¨     Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV)
below, all such Employees who have never had a Deferral Contribution election in
place.

 

      (III)    ¨     Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV)
below, all such Employees who have never had a Deferral Contribution election in
place and were hired by the Employer before the Automatic Enrollment Effective
Date, but on or after the following date:         .

 

      (IV)    ¨     In addition to the group of Employees elected in Subsection
1.07(a)(6)(B)(i)(II) or (III) above, any Employee described in Subsection
1.07(a)(6)(B)(i)(II) or (III) above, as applicable, even if he has had a
Deferral Contribution election in place previously, provided he is not suspended
from making Deferral Contributions pursuant to the Plan and has a deferral rate
of zero on the Notification Date.

 

      (ii)     ¨     Inclusion of Rehired Employees. Unless otherwise stated
herein, each Eligible Employee having a Reemployment Commencement Date on the
date indicated in Subsection 1.07(a)(6)(A) above. If Subsection
1.07(a)(6)(B)(i)(III) is selected, only such Employees with a Reemployment
Commencement on or after the date specified in Subsection 1.07(a)(6)(B)(i)(III)
will be automatically enrolled. If Subsection 1.07(a)(6)(B)(i) is not selected,
only such Employees with a Reemployment Commencement on or after the Automatic
Enrollment Effective Date will be automatically enrolled. If Subsection
1.07(a)(6)(A)(ii) has been elected above, for purposes of Subsection
1.07(a)(6)(A) only, such Employee’s Reemployment Commencement Date will be
treated as his date of hire.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

13



--------------------------------------------------------------------------------

  (b)    ¨     Automatic Deferral Increase: (Choose only if Automatic Enrollment
Contributions are selected in Option 1.07(a)(6) above) - Unless an Eligible
Employee affirmatively elects otherwise after receiving appropriate notice,
Deferral Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the whole
percentage of Compensation stated in Subsection 1.07(b)(1) below until the
deferral percentage stated in Subsection 1.07(a)(1) is reached (except that the
increase will be limited to only the percentage needed to reach the limit stated
in Subsection 1.07(a)(1), if applying the percentage in Subsection 1.07(b)(1)
would exceed the limit stated in Subsection 1.07(a)(1)), unless the Employer has
elected a lower percentage limit in Subsection 1.07(b)(2) below.

 

    (1) Increase by             % (not to exceed 10%) of Compensation. Such
increased Deferral Contributions shall be pre-tax Deferral Contributions.

 

           (2)      ¨     Limited to         % of Compensation (not to exceed
the percentage indicated in Subsection 1.07(a)(1)).

 

    (3) Notwithstanding the above, the automatic deferral increase shall not
apply to a Participant within the first six months following the date upon which
Automatic Enrollment Contributions begin for such Participant.

 

1.08 EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

 

    (a)    ¨     Future Employee Contributions - Participants may make
voluntary, non-deductible, after-tax Employee Contributions pursuant to
Section 5.04 of the Basic Plan Document. The Employee Contribution made on
behalf of an Active Participant each payroll period shall not exceed the
contribution limit specified in Subsection 1.08(a)(1) below.

 

          (1)     The contribution limit is             % (must be a whole
number multiple of one percent) of Compensation.

 

           (2)    ¨     Instead of specifying a percentage of Compensation, a
Participant may specify a dollar amount to be contributed each payroll period,
provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 1.08(a)(1) above.

 

    (b)    ¨     Frozen Employee Contributions - Participants may not currently
make after-tax Employee Contributions to the Plan, but the Employer does
maintain frozen Employee Contributions Accounts.

 

1.09 ROLLOVER CONTRIBUTIONS

 

    (a)    þ     Rollover Contributions - Employees may roll over eligible
amounts from other qualified plans to the Plan subject to the additional
following requirements:

 

           (1)    þ     The Plan will not accept rollovers of after-tax employee
contributions.

 

           (2)    þ     The Plan will not accept rollovers of designated Roth
contributions. (Must be selected if Roth 401(k) Contributions are not elected in
Subsection 1.07(a)(5).)

 

1.10 QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

 

   (a) Qualified Nonelective Employer Contributions – If any of the following
Options is checked: 1.07(a), Deferral Contributions, 1.08(a)(1), Future Employee
Contributions, or 1.11(a), Matching Employer Contributions, the Employer may
contribute an amount which it designates as a Qualified Nonelective Employer
Contribution to be included in the “ADP” or “ACP” test. Unless otherwise
provided below, Qualified Nonelective Employer Contributions shall be allocated
to all Participants who were eligible to participate in the Plan at any time
during the Plan Year and are Non-Highly Compensated Employees in the ratio which
each such Participant’s “testing compensation”, as defined in Subsection 6.01(r)
of the Basic Plan Document, for the Plan Year bears to the total of all such
Participants’ “testing compensation” for the Plan Year.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

14



--------------------------------------------------------------------------------

  (1)    þ     Qualified Nonelective Employer Contributions shall be allocated
only among those Participants who are Non-Highly Compensated Employees and are
designated by the Employer as eligible to receive a Qualified Nonelective
Employer Contribution for the Plan Year. The amount of the Qualified Nonelective
Employer Contribution allocated to each such Participant shall be as designated
by the Employer, but not in excess of the “regulatory maximum.” The “regulatory
maximum” means 5% (10% for Qualified Nonelective Contributions made in
connection with the Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act) of the “testing compensation” for such Participant for the Plan
Year. The “regulatory maximum” shall apply separately with respect to Qualified
Nonelective Contributions to be included in the “ADP” test and Qualified
Nonelective Contributions to be included in the “ACP” test. (Cannot be selected
if the Employer has elected prior year testing in Subsection 1.06(a)(2).)

 

1.11 MATCHING EMPLOYER CONTRIBUTIONS

 

      (a)    þ     Matching Employer Contributions - The Employer shall make
Matching Employer Contributions on behalf of each of its “eligible” Participants
as provided in this Section 1.11. For purposes of this Section 1.11, an
“eligible” Participant means any Participant who is an Active Participant during
the Contribution Period and who satisfies the requirements of Subsection 1.11(e)
or Section 1.13. (Check one):

 

      (1)    ¨     Non-Discretionary Matching Employer Contributions - The
Employer shall make a Matching Employer Contribution on behalf of each
“eligible” Participant in an amount equal to the following percentage of the
eligible contributions made by the “eligible” Participant during the
Contribution Period (complete all that apply):

 

  (A)    ¨     Flat Percentage Match:

 

    (i)             % to all “eligible” Participants.

 

  (B)    ¨     Tiered Match:               % of the first               % of the
“eligible” Participant’s Compensation contributed to the Plan,

              % of the next               % of the “eligible” Participant’s
Compensation contributed to the Plan,

              % of the next               % of the “eligible” Participant’s
Compensation contributed to the Plan.

Note: The group of “eligible” Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b).

 

  (C)    ¨     Limit on Non-Discretionary Matching Employer Contributions (check
the appropriate box(es)):

 

        (i)    ¨     Contributions in excess of                   % of the
“eligible” Participant’s Compensation for the Contribution Period shall not be
considered for non-discretionary Matching Employer Contributions.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

15



--------------------------------------------------------------------------------

Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral and/or Employee
Contributions made to the Plan, the non-discretionary Matching Employer
Contributions allocated to each “eligible” Participant must be computed, and the
percentage limit applied, based upon each payroll period.

 

           (ii)    ¨     Matching Employer Contributions for each “eligible”
Participant for each Plan Year shall be limited to $            .

 

  (2)    þ     Discretionary Matching Employer Contributions - The Employer may
make a discretionary Matching Employer Contribution on behalf of each “eligible”
Participant in accordance with Section 5.08 of the Basic Plan Document in an
amount equal to a percentage of the eligible contributions made by each
“eligible” Participant during the Contribution Period. Discretionary Matching
Employer Contributions may be limited to match only contributions up to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.

Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

 

        (A)    ¨     4% Limitation on Discretionary Matching Employer
Contributions for Deemed Satisfaction of “ACP” Test—In no event may the dollar
amount of the discretionary Matching Employer Contribution made on an “eligible”
Participant’s behalf for the Plan Year exceed 4% of the “eligible” Participant’s
Compensation for the Plan Year. (Only if Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)

 

  (3)    ¨     401(k) Safe Harbor Matching Employer Contributions - If the
Employer elects one of the safe harbor formula Options provided in the 401(k)
Safe Harbor Matching Employer Contributions Addendum to the Adoption Agreement
and provides written notice each Plan Year to all Active Participants of their
rights and obligations under the Plan, the Plan shall be deemed to satisfy the
“ADP” test and, under certain circumstances, the “ACP” test. (Only if
Option 1.07(a), Deferral Contributions is checked.)

 

    (b)    ¨     Additional Matching Employer Contributions - The Employer may
at Plan Year end make an additional Matching Employer Contribution on behalf of
each “eligible” Participant in an amount equal to a percentage of the eligible
contributions made by each “eligible” Participant during the Plan Year. (Only if
Option 1.11(a)(1) or (3) is checked.) The additional Matching Employer
Contribution may be limited to match only contributions up to a specified
percentage of Compensation or limit the amount of the match to a specified
dollar amount.

Note: If the additional Matching Employer Contribution made in accordance with
this Subsection 1.11(b) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.

 

      (1)    ¨     4% Limitation on additional Matching Employer Contributions
for Deemed Satisfaction of “ACP” Test - In no event may the dollar amount of the
additional Matching Employer Contribution made on an “eligible” Participant’s
behalf for the Plan Year exceed 4% of the “eligible” Participant’s Compensation
for the Plan Year. (Only if Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

16



--------------------------------------------------------------------------------

Note: If the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the “ADP”
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.

 

    (c) Contributions Matched - The Employer matches the following contributions
(check appropriate box(es)):

 

  (1) Deferral Contributions - Deferral Contributions made to the Plan are
matched at the rate specified in this Section 1.11. Catch-Up Contributions are
not matched unless the Employer elects Option 1.11(c)(1)(A) below.

 

      (A)     þ     Catch-Up Contributions made to the Plan pursuant to
Subsection 1.07(a)(4) are matched at the rates specified in this Section 1.11.

Note: Notwithstanding the above, if the Employer elected Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, Deferral Contributions shall
be matched at the rate specified in the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement without regard to whether they
are Catch-Up Contributions.

 

  (d) Contribution Period for Matching Employer Contributions - The Contribution
Period for purposes of calculating the amount of Matching Employer Contributions
is:

 

  (1)    ¨     each calendar month.

 

  (2)    ¨     each Plan Year quarter.

 

  (3)    þ     each Plan Year.

 

  (4)    ¨     each payroll period.

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.11(b) is the Plan Year.

Note: If Matching Employer Contributions are made more frequently than for the
Contribution Period selected above, the Employer must calculate the Matching
Employer Contribution required with respect to the full Contribution Period,
taking into account the “eligible” Participant’s contributions and Compensation
for the full Contribution Period, and contribute any additional Matching
Employer Contributions necessary to “true up” the Matching Employer Contribution
so that the full Matching Employer Contribution is made for the Contribution
Period.

 

  (e) Continuing Eligibility Requirement(s) - A Participant who is an Active
Participant during a Contribution Period and makes eligible contributions during
the Contribution Period shall only be entitled to receive Matching Employer
Contributions under Section 1.11 for that Contribution Period if the Participant
satisfies the following requirement(s) (Check the appropriate box(es).
Options (3) and (4) may not be elected together; Option (5) may not be elected
with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be
elected with respect to Matching Employer Contributions if Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, is checked or if Option
1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions):

 

  (1)    ¨ No requirements.

 

  (2)    þ Is employed by the Employer or a Related Employer on the last day of
the Contribution Period.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

17



--------------------------------------------------------------------------------

    (3)    ¨     Earns at least 501 Hours of Service during the Plan Year. (Only
if the Contribution Period is the Plan Year.)

 

    (4)    þ     Earns at least 1,000 (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

 

    (5)    ¨     Either earns at least 501 Hours of Service during the Plan Year
or is employed by the Employer or a Related Employer on the last day of the Plan
Year. (Only if the Contribution Period is the Plan Year.)

 

    (6)    ¨     Is not a Highly Compensated Employee for the Plan Year.

 

    (7)    ¨     Is not a partner or a member of the Employer, if the Employer
is a partnership or an entity taxed as a partnership.

 

    (8)    ¨     Special continuing eligibility requirement(s) for additional
Matching Employer Contributions. (Only if Option 1.11(b), Additional Matching
Employer Contributions, is checked.)

 

  (A) The continuing eligibility requirement(s) for additional Matching Employer
Contributions is/are:          (Fill in number of applicable eligibility
requirement(s) from above. Options (2), (3), (4), (5), and (7) may not be
elected with respect to additional Matching Employer Contributions if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is checked or if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions.)

Note: If Option (2), (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Matching Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the “ACP” test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the “ACP” test each year.

 

  (f)    ¨     Qualified Matching Employer Contributions - Prior to making any
Matching Employer Contribution hereunder (other than a 401(k) Safe Harbor
Matching Employer Contribution), the Employer may designate all or a portion of
such Matching Employer Contribution as a Qualified Matching Employer
Contribution that may be used to satisfy the “ADP” test on Deferral
Contributions and excluded in applying the “ACP” test on Employee and Matching
Employer Contributions. Unless the additional eligibility requirement is
selected below, Qualified Matching Employer Contributions shall be allocated to
all Participants who were Active Participants during the Contribution Period and
who meet the continuing eligibility requirement(s) described in
Subsection 1.11(e) above for the type of Matching Employer Contribution being
characterized as a Qualified Matching Employer Contribution.

 

  (1)      ¨     To receive an allocation of Qualified Matching Employer
Contributions a Participant must also be a Non-Highly Compensated Employee for
the Plan Year.

Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions, and the
“ADP” test is deemed satisfied under Section 6.09 of the Basic Plan Document for
such Plan Year.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

18



--------------------------------------------------------------------------------

1.12 NONELECTIVE EMPLOYER CONTRIBUTIONS

If (a) or (b) is elected below, the Employer may make Nonelective Employer
Contributions on behalf of each of its “eligible” Participants in accordance
with the provisions of this Section 1.12. For purposes of this Section 1.12, an
“eligible” Participant means a Participant who is an Active Participant during
the Contribution Period and who satisfies the requirements of Subsection 1.12(d)
or Section 1.13.

Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.

 

  (a)    ¨     Fixed Formula (check one or more):

 

   (1)      ¨       Fixed Percentage Employer Contribution - For each
Contribution Period, the Employer shall contribute for each “eligible”
Participant a percentage of such “eligible” Participant’s Compensation equal to:

 

  (A)         % (not to exceed 25%) to all “eligible” Participants.

Note: The allocation formula in Option 1.12(a)(1)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4).

 

   (2)      ¨       Fixed Flat Dollar Employer Contribution - The Employer shall
contribute for each “eligible” Participant an amount equal to:

 

  (A) $         to all “eligible” Participants. (Complete (i) below).

 

  (i) The contribution amount is based on an “eligible” Participant’s service
for the following period (check one of the following):

 

      (I)      ¨     Each paid hour.

 

      (II)     ¨     Each Plan Year.

 

      (III)    ¨     Other:                                                 
(must be a period within the Plan Year that does not exceed one week and is
uniform with respect to all “eligible” Participants).

Note: The allocation formula in Option 1.12(a)(2)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4).

 

   (3)      ¨       401(k) Safe Harbor Formula - The Nonelective Employer
Contribution specified in the 401(k) Safe Harbor Nonelective Employer
Contributions Addendum is intended to satisfy the safe harbor contribution
requirements under Sections 401(k) and 401(m) of the Code such that the “ADP”
test (and, under certain circumstances, the “ACP” test) is deemed satisfied.
Please complete the 401(k) Safe Harbor Nonelective Employer Contributions
Addendum to the Adoption Agreement. (Choose only if Option 1.07(a), Deferral
Contributions is checked.)

 

  (b)    þ     Discretionary Formula - The Employer may decide each Contribution
Period whether to make a discretionary Nonelective Employer Contribution on
behalf of “eligible” Participants in accordance with Section 5.10 of the Basic
Plan Document.

 

  (1)  þ     Non-Integrated Allocation Formula - In the ratio that each
“eligible” Participant’s Compensation bears to the total Compensation paid to
all “eligible” Participants for the Contribution Period.

 

  (2)  ¨     Integrated Allocation Formula - As (1) a percentage of each
“eligible” Participant’s Compensation plus (2) a percentage of each “eligible”
Participant’s Compensation in excess of the “integration level” as defined
below. The percentage of Compensation in excess of the “integration level” shall
be equal to the lesser of the percentage of the “eligible” Participant’s
Compensation allocated under (1) above or the “permitted disparity limit” as
defined below.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

19



--------------------------------------------------------------------------------

Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made to satisfy the
401(k) safe harbor into account in applying the integrated allocation formula
described above.

 

  (A) “Integration level” means the Social Security taxable wage base for the
Plan Year, unless the Employer elects a lesser amount in (i) or (ii) below.

 

  (i)         % (not to exceed 100%) of the Social Security taxable wage base
for the Plan Year, or

 

  (ii) $         (not to exceed the Social Security taxable wage base).

“Permitted disparity limit” means the percentage provided by the following
table:

 

The “Integration Level”
is ___% of the
Taxable Wage Base

       The “Permitted    
Disparity
Limit” is

20% or less

   5.7%

More than 20%, but not more than 80%

   4.3%

More than 80%, but less than 100%

   5.4%

100%

   5.7%

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.12(b)(2).

 

  (c) Contribution Period for Nonelective Employer Contributions - The
Contribution Period for purposes of calculating the amount of Nonelective
Employer Contributions is the Plan Year, unless the Employer elects another
Contribution Period below. Regardless of any selection made below, the
Contribution Period for 401(k) Safe Harbor Nonelective Employer Contributions or
Nonelective Employer Contributions allocated under an integrated formula, a
cross-tested formula, or pursuant to the Davis-Bacon Act is the Plan Year.

 

  (1)    ¨     each calendar month.

 

  (2)    ¨     each Plan Year quarter.

 

  (3)    ¨     each payroll period.

Note: If Nonelective Employer Contributions are made more frequently than for
the Contribution Period selected above, the Employer must calculate the
Nonelective Employer Contribution required with respect to the full Contribution
Period, taking into account the “eligible” Participant’s Compensation for the
full Contribution Period, and contribute any additional Nonelective Employer
Contributions necessary to “true up” the Nonelective Employer Contribution so
that the full Nonelective Employer Contribution is made for the Contribution
Period.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

20



--------------------------------------------------------------------------------

  (d) Continuing Eligibility Requirement(s) - A Participant shall only be
entitled to receive Nonelective Employer Contributions for a Plan Year under
this Section 1.12 if the Participant is an Active Participant during the Plan
Year and satisfies the following requirement(s) (Check the appropriate box(es) -
Options (3) and (4) may not be elected together; Option (5) may not be elected
with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be
elected with respect to Nonelective Employer Contributions under the fixed
formula if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is checked):

 

  (1)    ¨     No requirements.

 

  (2)    þ     Is employed by the Employer or a Related Employer on the last day
of the Contribution Period.

 

  (3)    ¨     Earns at least 501 Hours of Service during the Plan Year. (Only
if the Contribution Period is the Plan Year.)

 

  (4)    þ     Earns at least 1,000 (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

 

  (5)    ¨     Either earns at least 501 Hours of Service during the Plan Year
or is employed by the Employer or a Related Employer on the last day of the Plan
Year. (Only if the Contribution Period is the Plan Year.)

 

  (6)    ¨     Is not a Highly Compensated Employee for the Plan Year.

 

  (7)    ¨     Is not a partner or a member of the Employer, if the Employer is
a partnership or an entity taxed as a partnership.

 

  (8)    ¨     Special continuing eligibility requirement(s) for discretionary
Nonelective Employer Contributions. (Only if both Options 1.12(a) and (b) are
checked.)

 

             (A)     The continuing eligibility requirement(s) for discretionary
Nonelective Employer Contributions is/are:              (Fill in number of
applicable eligibility requirement(s) from above.)

Note: If Option (2) (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Nonelective Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5).

 

1.13 EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

 

  þ Death, Disability, and Retirement Exceptions - All Participants who become
disabled, as defined in Section 1.15, retire, as provided in Subsection 1.14(a),
(b), or (c), or die are exempted from any last day or Hours of Service
requirement.

 

1.14 RETIREMENT

 

  (a) The Normal Retirement Age under the Plan is (check one):

 

  (1)    ¨     age 65.

 

  (2)    þ     age 55.0 (specify between 55 and 64).

 

  (3)    ¨     later of age              (not to exceed 65) or the             
(not to exceed 5th) anniversary of the Participant’s Employment Commencement
Date.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

21



--------------------------------------------------------------------------------

  (b)    ¨     The Early Retirement Age is the date the Participant attains age
             (specify 55 or greater) and completes              years of Vesting
Service.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.

 

  (c)    þ     A Participant who becomes disabled, as defined in Section 1.15,
is eligible for disability retirement.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan. Pursuant to Section 11.03 of the Basic Plan
Document, a Participant is not considered to be disabled until he terminates his
employment with the Employer.

 

1.15 DEFINITION OF DISABLED

A Participant is disabled if he/she meets any of the requirements selected below
(check the appropriate box(es)):

 

   (a)    ¨     The Participant satisfies the requirements for benefits under
the Employer’s long-term disability plan.

 

   (b)    ¨     The Participant satisfies the requirements for Social Security
disability benefits.

 

   (c)    þ     The Participant is determined to be disabled by a physician
approved by the Employer.

 

1.16 VESTING

A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions elected in
Subsection 1.11(a)(3) or 1.12(a)(3), shall be based upon his years of Vesting
Service and the schedule selected in Subsection 1.16(c) below, except as
provided in Subsection 1.16(d) or (e) below and the Vesting Schedule Addendum to
the Adoption Agreement or as provided in Subsection 1.22(c).

 

  (a) When years of Vesting Service are determined, the elapsed time method
shall be used.

 

        (b)    ¨     Years of Vesting Service shall exclude service prior to the
Plan’s original Effective Date as listed in Subsection 1.01(g)(1) or Subsection
1.01(g)(2), as applicable.

 

  (c) Vesting Schedule(s)

 

 

(1)

   Nonelective Employer Contributions (check one):    (2)   Matching Employer
Contributions (check one):    (A)      ¨      N/A - No Nonelective Employer
Contributions other than 401(k) Safe Harbor Nonelective Employer Contributions
     (A)     ¨      N/A – No Matching Employer Contributions other than 401(k)
Safe Harbor Matching Employer Contributions    (B)    ¨    100% Vesting
immediately      (B)   ¨    100% Vesting immediately    (C)    ¨    3 year cliff
(see C below)      (C)   ¨    3 year cliff (see C below)    (D)    ¨    6 year
graduated (see D below)      (D)   ¨    6 year graduated (see D below)    (E)   
þ    Other vesting (complete E1 below)      (E)   þ    Other vesting (complete
E2 below)

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

22



--------------------------------------------------------------------------------

Years of Vesting Service

   Applicable Vesting Schedule(s)                C                     D        
            E1                     E2          

        0

     0 %      0 %      0.00 %      0.00 % 

        1

     0 %      0 %      0.00 %      0.00 % 

        2

     0 %      20 %      33.00 %      33.00 % 

        3

     100 %      40 %      66.00 %      66.00 % 

        4

     100 %      60 %      100.00 %      100.00 % 

        5

     100 %      80 %      100.00 %      100.00 % 

6 or more

     100 %      100 %      100.00 %      100 % 

Note: A schedule elected under E1 or E2 above must be at least as favorable as
one of the schedules in C or D above.

Note: If the vesting schedule is amended and a Participant’s vested interest
calculated using the amended vesting schedule is less in any year than the
Participant’s vested interest calculated under the Plan’s vesting schedule in
effect immediately before the amendment, the amended vesting schedule shall
apply only to Employees hired on or after the effective date of the amendment.
Please select paragraph (e) below and complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement describing the vesting schedule in
effect for Employees hired before the effective date of the amendment.

Note: If the vesting schedule is amended, the amended vesting schedule shall
apply only to Participants who are Active Participants on or after the effective
date of the amendment not subject to the prior vesting schedule as provided in
the preceding Note. Participants who are not Active Participants on or after
that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

23



--------------------------------------------------------------------------------

     (d)    ¨     A less favorable vesting schedule than the vesting schedule
selected in 1.16(c)(2) above applies to Matching Employer Contributions made for
Plan Years beginning before the EGTRRA effective date. Please complete Section
(a) of the Vesting Schedule Addendum to the Adoption Agreement.

 

     (e)    ¨     A vesting schedule or schedules different from the vesting
schedule(s) selected above applies to certain Participants. Please complete
Section (b) of the Vesting Schedule Addendum to the Adoption Agreement.

 

  (f) Application of Forfeitures - If a Participant forfeits any portion of his
non-vested Account balance as provided in Section 6.02, 6.04, 6.07, or 11.08 of
the Basic Plan Document, any portion of such forfeitures not used to pay Plan
administrative expenses in accordance with Section 11.09 of the Basic Plan
Document shall be applied to reduce Employer Contributions unless otherwise
specified below:

 

        (1)    þ     Forfeitures attributable to the following contributions
shall be allocated among the Accounts of eligible Participants otherwise
eligible to receive an allocation of Nonelective Employer Contributions pursuant
to Section 1.12 in the manner described in Section 1.12(b)(1) (regardless of
whether the Employer has selected Option 1.12(b)(1)).

 

      (A)    ¨     Matching Employer Contributions.

 

      (B)    þ     Nonelective Employer Contributions.

 

1.17 PREDECESSOR EMPLOYER SERVICE

 

     (a)    ¨     For the following purposes, the following entities shall be
treated as predecessor employers:

 

      (1)    ¨     Eligibility Service, as described in Subsection 1.04(b),
shall include service with the following predecessor employer(s):

 

 

 

 

 

 

 

      (2)    ¨     Vesting Service, as described in Subsection 1.16(a), shall
include service with the following predecessor employer(s):

 

 

 

 

 

 

 

1.18 PARTICIPANT LOANS

 

     (a)    þ     Participant loans are allowed in accordance with Article 9 and
loan procedures outlined in the Service Agreement.

 

1.19 IN-SERVICE WITHDRAWALS

Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):

 

     (a)    þ     Hardship Withdrawals - Hardship withdrawals shall be allowed
in accordance with Section 10.05 of the Basic Plan Document, subject to a $500
minimum amount.

 

  (1) Hardship withdrawals will be permitted from (check one):

 

          (A)    þ     A Participant’s Deferral Contributions Account only.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

24



--------------------------------------------------------------------------------

       (B)    ¨     The Accounts specified in the In-Service Withdrawals
Addendum. Please complete Section (c) of the In-Service Withdrawals Addendum.

 

     (b)    þ     Age 59 1/2 - Participants shall be entitled to receive a
distribution of all or any portion of the following Accounts upon attainment of
age 59 1/2 (check one):

 

        (1)    ¨     Deferral Contributions Account.

 

        (2)    þ     All vested Account balances.

 

  (c) Withdrawal of Employee Contributions and Rollover Contributions

 

  (1) Unless otherwise provided below, Employee Contributions may be withdrawn
in accordance with Section 10.02 of the Basic Plan Document at any time.

 

        (A)    ¨     Employees may not make withdrawals of Employee
Contributions more frequently than:

 

 

 

 

 

  (2) Rollover Contributions may be withdrawn in accordance with Section 10.03
of the Basic Plan Document at any time.

 

     (d)    ¨     Protected In-Service Withdrawal Provisions - Check if the Plan
was converted by plan amendment or received transfer contributions from another
defined contribution plan, and benefits under the other defined contribution
plan were payable as (check the appropriate box(es)):

 

        (1)    ¨     an in-service withdrawal of vested amounts attributable to
Employer Contributions maintained in a Participant’s Account (check (A) and/or
(B)):

 

      (A)    ¨     for at least              (24 or more) months.

 

        (i)    ¨     Special restrictions applied to such in-service withdrawals
under the prior plan that the Employer wishes to continue under the Plan as
restated hereunder. Please complete the In-Service Withdrawals Addendum to the
Adoption Agreement identifying the restrictions.

 

      (B)    ¨     after the Participant has at least 60 months of
participation.

 

        (i)    ¨     Special restrictions applied to such in-service withdrawals
under the prior plan that the Employer wishes to continue under the Plan as
restated hereunder. Please complete the In-Service Withdrawals Addendum to the
Adoption Agreement identifying the restrictions.

 

        (2)    ¨     another in-service withdrawal option that is a “protected
benefit” under Code Section 411(d)(6). Please complete the In-Service
Withdrawals Addendum to the Adoption Agreement identifying the in-service
withdrawal option(s).

 

1.20 FORM OF DISTRIBUTIONS

Subject to Section 13.01, 13.02 and Article 14 of the Basic Plan Document,
distributions under the Plan shall be paid as provided below. (Check the
appropriate box(es).)

 

  (a) Lump Sum Payments - Lump sum payments are always available under the Plan.

 

     (b)    ¨     Installment Payments - Participants may elect distribution
under a systematic withdrawal plan (installments).

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

25



--------------------------------------------------------------------------------

  (c)    ¨     Partial Withdrawals - A Participant whose employment has
terminated and whose Account is distributable in accordance with the provisions
of Article 12 of the Basic Plan Document may elect to withdraw any portion of
his vested interest in his Account in cash at any time.

 

  (d)    ¨     Annuities (Check if the Plan is retaining any annuity form(s) of
payment.)

 

      (1)     An annuity form of payment is available under the Plan for the
following reason(s) (check (A) and/or (B), as applicable):

 

  (A)    ¨     As a result of the Plan’s receipt of a transfer of assets from
another defined contribution plan or pursuant to the Plan terms prior to the
Adoption Agreement Effective Date specified in Subsection 1.01(g)(1), benefits
were previously payable in the form of an annuity that the Employer elects to
continue to be offered as a form of payment under the Plan.

 

  (B)    ¨     The Plan received a transfer of assets from a plan that was
subject to the minimum funding requirements of Code Section 412 and therefore an
annuity form of payment is a protected benefit under the Plan in accordance with
Code Section 411(d)(6).

 

      (2)     The normal form of payment under the Plan is (check (A) or (B)):

 

  (A)    ¨     A lump sum payment.

 

  (i)     Optional annuity forms of payment (check (I) and/or (II), as
applicable). (Must check and complete (I) if a life annuity is one of the
optional annuity forms of payment under the Plan.)

 

  (I)    ¨     A married Participant who elects an annuity form of payment shall
receive a qualified joint and             % (at least 50% but not more than
100%) survivor annuity. An unmarried Participant shall receive a single life
annuity.

The qualified preretirement survivor annuity provided to the spouse of a married
Participant who elects an annuity form of payment is purchased with
            % (at least 50%) of the Participant’s Account.

 

  (II)    ¨     Other annuity form(s) of payment. Please complete Section (a) of
the Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.

 

  (B)    ¨     A life annuity (complete (i) and (ii) and check (iii) if
applicable.)

 

  (i)     The normal form for married Participants is a qualified joint and
            % (at least 50% but not more than 100%) survivor annuity. The normal
form for unmarried Participants is a single life annuity.

 

  (ii)     The qualified preretirement survivor annuity provided to a
Participant’s spouse is purchased with             % (at least 50%) of the
Participant’s Account.

 

       (iii)    ¨     Other annuity form(s) of payment. Please complete
Subsection (a) of the Forms of Payment Addendum describing the other annuity
form(s) of payment available under the Plan.

 

  (e)    ¨     Eliminated Forms of Payment Not Protected Under Code
Section 411(d)(6). Check if benefits were payable in a form of payment that is
no longer being offered after either the Adoption Agreement Effective Date
specified in Subsection 1.01(g)(1) or, if forms of payment are being eliminated
by a separate amendment, the amendment effective date indicated on the Amendment
Execution Page.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

26



--------------------------------------------------------------------------------

Note: A life annuity option will continue to be an available form of payment for
any Participant who elected such life annuity payment before the effective date
of its elimination.

 

  (f) Cash Outs and Implementation of Required Rollover Rule

 

    (1)    þ     If the vested Account balance payable to an individual is less
than or equal to the cash out limit utilized for such individual under
Section 13.02 of the Basic Plan Document, such Account will be distributed in
accordance with the provisions of Section 13.02 or 18.04 of the Basic Plan
Document. Unless otherwise elected below, the cash out limit is $1,000.

 

      (A)      þ       The cash out limit utilized for Participants is the
maximum cash out limit permitted under Code Section 411(a)(11)(A) ($5,000 as of
January 1, 2005). Any distribution greater than $1,000 that is made to a
Participant without the Participant’s consent before the Participant’s Normal
Retirement Age (or age 62, if later) will be rolled over to an individual
retirement plan designated by the Plan Administrator.

 

1.21 TIMING OF DISTRIBUTIONS

Except as provided in Subsection 1.21(a) (b) or (c) and the Postponed
Distribution Addendum to the Adoption Agreement, distribution shall be made to
an eligible Participant from his vested interest in his Account as soon as
reasonably practicable following the Participant’s request for distribution
pursuant to Article 12 of the Basic Plan Document.

 

  (a) Distribution shall be made to an eligible Participant from his vested
interest in his Account as soon as reasonably practicable following the date the
Participant’s application for distribution is received by the Administrator, but
in no event later than his Required Beginning Date, as defined in Subsection
2.01(uu).

 

    (b)    ¨     Postponed Distributions - Check if the Plan was converted by
plan amendment from another defined contribution plan that provided for the
postponement of certain distributions from the Plan to eligible Participants and
the Employer wants to continue to administer the Plan using the postponed
distribution provisions. Please complete the Postponed Distribution Addendum to
the Adoption Agreement indicating the types of distributions that are subject to
postponement and the period of postponement.

Note: An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.

 

    (c)    ¨     Preservation of Same Desk Rule - Check if the Employer wants to
continue application of the same desk rule described in Subsection 12.01(b) of
the Basic Plan Document regarding distribution of Deferral Contributions,
Qualified Nonelective Employer Contributions, Qualified Matching Employer
Contributions, 401(k) Safe Harbor Matching Employer Contributions, and 401(k)
Safe Harbor Nonelective Employer Contributions. (If any of the above-listed
contribution types were previously distributable upon severance from employment,
this Option may not be selected.)

 

1.22 TOP-HEAVY STATUS

 

  (a) The Plan shall be subject to the Top-Heavy Plan requirements of Article 15
(check one):

 

       (1)    ¨     for each Plan Year, whether or not the Plan is a “top-heavy
plan” as defined in Subsection 15.01(g) of the Basic Plan Document.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

27



--------------------------------------------------------------------------------

  (2)    þ for each Plan Year, if any, for which the Plan is a “top-heavy plan”
as defined in Subsection 15.01(g) of the Basic Plan Document.

 

  (3)    ¨ Not applicable. (Choose only if (A) Plan covers only employees
subject to a collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan
does not provide for Employee Contributions or any other type of Employer
Contributions.)

 

  (b) If the Plan is or is treated as a “top-heavy plan” for a Plan Year, each
non-key Employee shall receive an Employer Contribution of at least 3.0 (3 or
5)% of Compensation for the Plan Year in accordance with Section 15.03 of the
Basic Plan Document. The minimum Employer Contribution provided in this
Subsection 1.22(b) shall be made under this Plan only if the Participant is not
entitled to such contribution under another qualified plan of the Employer,
unless the Employer elects otherwise below:

 

  (1)    ¨ The minimum Employer Contribution shall be paid under this Plan in
any event.

 

  (2)    ¨ Another method of satisfying the requirements of Code Section 416.
Please complete the 416 Contributions Addendum to the Adoption Agreement
describing the way in which the minimum contribution requirements will be
satisfied in the event the Plan is or is treated as a “top-heavy plan”.

 

  (3)    ¨ Not applicable. (Choose only if (A) Plan covers only employees
subject to a collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan
does not provide for Employee Contributions or any other type of Employer
Contributions.)

Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.

 

  (c) If the Plan is or is treated as a “top-heavy plan” for a Plan Year, the
following vesting schedule shall apply instead of the schedule(s) elected in
Subsection 1.16(c) for such Plan Year and each Plan Year thereafter (check one):

 

  (1)    þ Not applicable. (Choose only if one of the following applies:
(A) Plan provides for Nonelective Employer Contributions and the schedule
elected in Subsection 1.16(c)(1) is at least as favorable in all cases as the
schedules available below, (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
selected, Option 1.16(f)(1) is not selected, and the Plan does not provide for
Employee Contributions or any other type of Employer Contributions, or (C) the
Plan covers only employees subject to a collective bargaining agreement.)

 

  (2)    ¨ 100% vested after              (not in excess of 3) years of Vesting
Service.

 

  (3)    ¨ Graded vesting:

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

28



--------------------------------------------------------------------------------

Years of Vesting
Service

  

Vesting
Percentage

  

Must be
At Least

0

   0.00%    0%

1

   0.00%    0%

2

   0.00%    20%

3

   0.00%    40%

4

   0.00%    60%

5

   0.00%    80%

6 or more

   0.00%    100%

Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.16(c)(1) is more favorable in all cases than
the schedule elected in Subsection 1.22(c) above, then the schedule in
Subsection 1.16(c)(1) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”.

 

1.23 CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION
PLANS

 

  ¨ Other Order for Limiting Annual Additions – If the Employer maintains other
defined contribution plans, annual additions to a Participant’s Account shall be
limited as provided in Section 6.12 of the Basic Plan Document to meet the
requirements of Code Section 415, unless the Employer elects this Option and
completes the 415 Correction Addendum describing the order in which annual
additions shall be limited among the plans.

 

1.24 INVESTMENT DIRECTION

Investment Directions – Subject to Section 8.03 of the Basic Plan Document,
Participant Accounts shall be invested (check one):

 

  (a)    ¨ in accordance with the investment directions provided to the Trustee
by the Employer for allocating all Participant Accounts among the Options listed
in the Service Agreement.

 

  (b)    þ in accordance with the investment directions provided to the Trustee
by each Participant for allocating his entire Account among the Options listed
in the Service Agreement, except, in the event the Employer contributes shares
of Employer Stock, as defined in Section 20.12 of the Basic Plan Document, the
Participant’s election shall be subject to the provisions of (b)(1) and/or (2),
as elected (check one):

 

  (1)      ¨ Nonelective Employer Contributions shall remain invested in
Employer Stock until the Participant who receives an allocation of such
contribution elects to invest amounts attributable to such contribution in
another available investment option.

 

  (2)      ¨ Matching Employer Contributions shall remain invested in Employer
Stock until the Participant who receives an allocation of such contribution
elects to invest amounts attributable to such contribution in another available
investment option.

 

  (c)    ¨ in accordance with the investment directions provided to the Trustee
by each Participant for all contribution sources in his Account, except that the
following sources shall be invested in accordance with the investment directions
provided by the Employer (check (1) and/or (2)):

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

29



--------------------------------------------------------------------------------

  (1)      ¨ Nonelective Employer Contributions

 

  (2)      ¨ Matching Employer Contributions

The Employer must direct the applicable sources among the investment options
listed in the Service Agreement.

Note: If the Employer directs that a portion or all of the applicable sources be
invested in Employer Stock, such investment must be discontinued with respect to
any Participant who has completed three or more years of Vesting Service, and
investment of the applicable sources must be diversified among the other
investment options listed in the Service Agreement.

 

1.25 ADDITIONAL PROVISIONS

The Employer may elect Option (a) below and complete the Additional Provisions
Addendum to describe provisions which cannot be shown by making the elections
provided in this Adoption Agreement.

 

  (a)    þ The Employer has completed Additional Provisions Addendum to show the
provisions of the Plan which supplement and/or alter provisions of this Adoption
Agreement.

 

1.26 SUPERSEDING PROVISIONS

The Employer may elect Option (a) below and complete the Superseding Provisions
Addendum to describe overriding provisions which cannot be shown by making the
elections provided in this Adoption Agreement.

 

  (a)    ¨ The Employer has completed Superseding Provisions Addendum to show
the provisions of the Plan which supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

Note: If the Employer elects superseding provisions in Option (a) above, the
Employer may not be permitted to rely on the Volume Submitter Sponsor’s advisory
letter for qualification of its Plan and may be required to apply for a
determination letter as described in Section 1.27 below. In addition, such
superseding provisions may in certain circumstances affect the Plan’s status as
a pre-approved volume submitter plan eligible for the 6-year remedial amendment
cycle.

 

1.27 RELIANCE ON ADVISORY LETTER

An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2005-16. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2005-16. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.

Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 14. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.

 

1.28 ELECTRONIC SIGNATURE AND RECORDS

This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

30



--------------------------------------------------------------------------------

1.29 VOLUME SUBMITTER INFORMATION

 

Name of Volume Submitter Sponsor:    Fidelity Management & Research Company
Address of Volume Submitter Sponsor:    82 Devonshire Street    Boston, MA 02109

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

31



--------------------------------------------------------------------------------

EXECUTION PAGE

(Employer’s Copy)

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this              day of             ,             .

 

Employer:   Mitek Systems, Inc. By:     Title:    

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:   Mitek Systems, Inc. By:     Title:    

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:           Date:                                          Title:   Authorized
Signatory      

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

32



--------------------------------------------------------------------------------

EXECUTION PAGE

(Trustee’s Copy)

The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this              day of             ,             .

 

Employer:   Mitek Systems, Inc. By:     Title:    

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Employer:   Mitek Systems, Inc. By:     Title:    

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:           Date:                                          Title:   Authorized
Signatory      

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

33



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

(Fidelity’s Copy)

Plan Name Mitek Systems, Inc. 401(k) Savings Plan (the “Plan”)

Employer: Mitek Systems, Inc.

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

  

Effective Date

  

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

  Employer   Mitek Systems, Inc.     Employer   Mitek Systems, Inc.     By:    
    By:         Title:         Title:         Date:         Date:      

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:           Date:                                          Title:   Authorized
Signatory      

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

34



--------------------------------------------------------------------------------

AMENDMENT EXECUTION PAGE

(Employer’s Copy)

Plan Name: Mitek Systems, Inc. 401(k) Savings Plan (the “Plan”)

Employer: Mitek Systems, Inc.

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

  

Effective Date

  

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

  Employer   Mitek Systems, Inc.     Employer   Mitek Systems, Inc.     By:    
    By:         Title:         Title:         Date:         Date:      

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:           Date:                                          Title:   Authorized
Signatory      

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

35



--------------------------------------------------------------------------------

ADDITIONAL PROVISIONS ADDENDUM

for

Plan Name: Mitek Systems, Inc. 401(k) Savings Plan

 

(a) Additional Provision(s) – The following provisions supplement and/or, to the
degree described herein, supersede other provisions of this Adoption Agreement
in the following manner:

 

  (1) The following modifies Subsection 1.05(a):

 

    (a) Compensation Exclusions - Compensation shall exclude the item(s) below.

 

  (8) The following other items are excluded from Compensation:

Any amounts received after participant termination date

Note: If the Employer has selected Option 1.11(a)(3), Safe Harbor Matching
Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, any
exclusion listed above must be a permitted exclusion under
Section 1.414(s)-1(d)(2) of the Treasury Regulations. If the Employer has
selected Option 1.11(a)(3), Safe Harbor Matching Employer Contributions, a
Participant must also be permitted to make Deferral Contributions under the Plan
sufficient to receive the full 401(k) Safe Harbor Matching Employer
Contribution, determined as a percentage of Compensation meeting the
requirements of Code Section 414(s).

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2008 FMR LLC

All rights reserved.

36



--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan

ADDENDUM TO ADOPTION AGREEMENT

Fidelity Basic Plan Document No. 14

RE: Pension Protection Act of 2006,

The Heroes Earnings Assistance and Relief Act of 2008,

The Worker, Retiree and Employee Recovery Act of 2008

And Code Sections 401(k) and 401(m) 2009 Proposed Regulations

Plan Name: Mitek Systems, Inc. 401(k) Savings Plan

Fidelity 5-digit Plan Number: 38088

PREAMBLE

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006 (the “PPA”).
This amendment is intended as good faith compliance with the PPA and is to be
construed in accordance with applicable guidance. Except as otherwise provided
below, this amendment shall be effective with respect to Fidelity’s Volume
Submitter plan for Plan Years beginning after December 31, 2006.

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. (Execution of this PPA Addendum is not required
unless one of (a) through (h) is being selected below and no provision of this
PPA Addendum will be interpreted to supersede the provisions of the Plan unless
selected below.)

 

(a)    ¨     In-service, Age 62 Distribution of Money Purchase Benefits. A
Participant who has attained at least age 62 shall be eligible to elect to
receive a distribution of benefit amounts accrued as a result of the
Participant’s participation in a money purchase pension plan (either due to a
merger into this Plan of money purchase pension plan assets and liabilities or
because this Plan is a money purchase pension plan), if any. This subsection
(a) shall be effective to permit such distributions on and after the following
effective date:                  (can be no earlier than the first day of the
first plan year beginning after December 31, 2006).

 

(b)    ¨     Automatic Enrollment Contributions. (Choose only if selecting
(d) or (e) below.)

 

    (1)     Adoption of Automatic Enrollment Contributions. Beginning on the
effective date of this paragraph (1), as provided in paragraph (A) below (the
“Automatic Enrollment Effective Date”) and subject to the remainder of this
Subsection (b), unless an Eligible Employee affirmatively elects otherwise, his
Compensation will be reduced by             % (except as such percentage may be
modified for certain Eligible Employees through the Additional Provisions
Addendum to the Adoption Agreement, the “Automatic Enrollment Rate”), such
percentage to be increased in accordance with Subsection (c) (if applicable),
for each payroll period in which he is an Active Participant, beginning as
indicated in (2) below, and the Employer will make a pre-tax Deferral
Contribution in such amount on the Participant’s behalf in accordance with the
provisions of Section 5.03 of the Basic Plan Document (an “Automatic Enrollment
Contribution”).

 

  (A)     Automatic Enrollment Effective Date:                     

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

37



--------------------------------------------------------------------------------

  (B)     If the Plan had an automatic contribution arrangement before the
Automatic Enrollment Effective Date provided in (A) above (the “Pre-existing
Arrangement”), the effective date of the Pre-existing Arrangement was:
                    .

Please also check (i) and/or (ii) below if applicable:

 

        (i)    ¨     The Pre-existing Arrangement was a Qualified Automatic
Contribution Arrangement described in Code section 401(k)(13)(B).

 

        (ii)    ¨     The Pre-existing Arrangement was an Eligible Automatic
Contribution Arrangement described in Code section 414(w)(3).

 

  (2)     With respect to an affected Participant, Automatic Enrollment
Contributions will begin as soon as administratively feasible on or after (check
one):

 

        (A)    ¨     The Participant’s Entry Date.

 

        (B)    ¨                  (minimum of 30) days following the
Participant’s date of hire, but no sooner than the Participant’s Entry Date.

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this Subsection (b), and Subsection (c), if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1). Automatic Enrollment Contributions shall
be made only on behalf of Active Participants who are first hired by the
Employer on or after the Automatic Enrollment Effective Date and do not have a
Reemployment Commencement Date, unless otherwise provided below.

 

    (3)    ¨     Additionally, subject to the Note below, unless such affected
Participant affirmatively elects otherwise within the reasonable period
established by the Plan Administrator, Automatic Enrollment Contributions will
be made with respect to the Employees described below. (Check all that apply).

 

        (A)    ¨     Inclusion of Previously Hired Employees. On the later of
the date specified in Subsection (b)(2) with regard to such Eligible Employee or
as soon as administratively feasible on or after the 30th day following the
Notification Date specified in (iii) below, Automatic Enrollment Contributions
will begin for the following Eligible Employees who were hired before the
Automatic Enrollment Effective Date and have not had a Reemployment Commencement
Date. (Check (i) or (ii), complete (iii), and complete (iv), if applicable).

 

        (i)    ¨     Unless otherwise elected in (iv) below, all such Employees
who have never had a Deferral Contribution election in place. If the Employer
has elected a QACA in Subsection (d) below, then for the effective date of this
election, all Participants for whom contributions are being made pursuant to an
automatic contribution arrangement at a percentage not at least equal to the
rate specified above (or the limit of automatic increase(s) as specified in
Subsection (c)(2) below, if greater) will be automatically enrolled on the 30th
day following the Notification Date at the rate given in Subsection (b)(1)
above.

 

        (ii)    ¨     Unless otherwise elected in (iv) below, all such Employees
who have never had a Deferral Contribution election in place and were hired by
the Employer before the Automatic Enrollment Effective Date, but after the
following date:                     .

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

38



--------------------------------------------------------------------------------

  (iii)     Notification Date:                     .

 

          (iv)    ¨     In addition to the group of Employees elected in (i) or
(ii) above, any Employee described in (i) or (ii) above, as applicable, even if
he has had a Deferral Contribution election in place previously, provided he is
not suspended from making Deferral Contributions pursuant to the Plan and has a
deferral rate of zero on the Notification Date. If the Employer has elected a
QACA in Subsection (d) below, then for the effective date of this election, all
Participants not deferring a percentage at least equal to the rate specified
above (or the limit of automatic increase(s) as specified in Subsection (c)(2)
below, if greater) will be automatically enrolled on the 30th day following the
Notification Date at the rate given in Subsection (b)(1) above.

 

        (B)    ¨       Inclusion of Rehired Employees. Unless otherwise stated
herein, each Eligible Employee having a Reemployment Commencement Date on the
Automatic Enrollment Effective Date. If Subsection (b)(3)(A)(ii) is selected,
only such Employees with a Reemployment Commencement on or after the date
specified in Subsection (b)(3)(A)(ii) will be automatically enrolled. If
Subsection (b)(3)(A) is not selected, only such Employees with a Reemployment
Commencement on or after the Automatic Enrollment Effective Date will be
automatically enrolled. If Subsection (b)(2)(B) has been elected above, for
purposes of Subsection (b)(2) only, such Employee’s Reemployment Commencement
Date will be treated as his date of hire.

 

(c)    ¨     Automatic Deferral Increase (Choose only if Automatic Enrollment
Contributions are elected in Subsection (b) above) - Unless an Eligible Employee
affirmatively elects otherwise after receiving appropriate notice, Deferral
Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the (whole
number) percentage of Compensation stated in (1) below until the deferral
percentage stated in Section 1.07(a)(1) is reached (except that the increase
will be limited to only the percentage needed to reach the limit stated in
Section 1.07(a)(1), if applying the percentage in (1) would exceed the limit
stated in Section 1.07(a)(1)), unless the Employer has elected a lower
percentage limit in Subsection (c)(2) below.

 

  (1) Increase by             % (except as such percentage may be modified for
certain Eligible Employees through the Additional Provisions Addendum to the
Adoption Agreement, but not to exceed 10%) of Compensation. Such increased
Deferral Contributions shall be pre-tax Deferral Contributions regardless of any
election made by the Participant to have any portion of his Deferral
Contributions treated as a Roth 401(k) Contribution.

 

    (2)    ¨     Limited to             % of Compensation (not to exceed the
percentage indicated in Subsection 1.07(a)(1)).

 

  (3) The Automatic Deferral Increase for each Participant still subject to it
pursuant to Section 5.03(c) of the Basic Plan Document shall occur:

 

        (A)    ¨     On each anniversary of such Participant’s automatic
enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.

 

        (B)    ¨     Except if selected below with regard to the first such
annual increase, each year on the following date:                     

 

      (i)    ¨     The automatic deferral increase shall not apply to a
Participant within the first six months following the automatic enrollment date
pursuant to (b)(2) or (b)(3) above, as applicable.

 

(d)    ¨     Qualified Automatic Contribution Arrangement. The automatic
contribution arrangement described in Sections (b) and (c) (if applicable) of
this Addendum shall constitute a qualified automatic contribution arrangement
described in Code Section 401(k)(13) (“QACA”), initially effective as of the
following date:                      (can be no earlier than the first day of
the first plan year beginning after December 31, 2007).

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

39



--------------------------------------------------------------------------------

    (1)    ¨     QACA Matching Employer Contribution Formula. Matching Employer
Contributions used to satisfy the QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.

 

        (A)    ¨     100% of the first 1% of the Active Participant’s
Compensation contributed to the Plan and 50% of the next 5% of the Active
Participant’s Compensation contributed to the Plan.

Note: If the Employer selects this formula and does not elect Subsection 1.11(b)
(or Subsection 1.11(f) through the Additional Provisions Addendum, as
appropriate), Additional Matching Employer Contributions, Matching Employer
Contributions will automatically meet the safe harbor contribution requirements
for deemed satisfaction of the “ACP” test. (Employee Contributions must still be
tested for “ACP” test purposes.)

 

        (B)  (i)    ¨     Other Enhanced Match:             % of the first
            % of the Active Participant’s Compensation contributed to the Plan,

            % of the next             % of the Active Participant’s Compensation
contributed to the Plan,

            % of the next             % of the Active Participant’s Compensation
contributed to the Plan.

Note: To satisfy the safe harbor contribution requirement for the “ADP” test,
the percentages specified above for Matching Employer Contributions may not
increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching employer contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions that would be made
under the percentages described in (d)(1)(A) of this Addendum.

 

              (ii)  ¨     The formula in (i) of this paragraph (B) is also
intended to satisfy the safe harbor contribution requirement for deemed
satisfaction of the “ACP” test with respect to Matching Employer Contributions.
(Employee Contributions must still be tested for “ACP” test purposes.)

 

      (C)  ¨     Safe harbor Matching Employer Contributions shall not be made
on behalf of Highly Compensated Employees.

 

    (2)    ¨     QACA Nonelective Employer Contribution. Nonelective Employer
Contributions used to satisfy the QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.

 

        (A)      ¨     For each Plan Year, the Employer shall contribute for
each eligible Active Participant an amount equal to             % (not less than
3% nor more than 25%) of such Active Participant’s Compensation.

 

        (B)      ¨     The Employer may decide each Plan Year whether to amend
the Plan by electing and completing (i) below to provide for a contribution on
behalf of each eligible Active Participant in an amount equal to at least 3% of
such Active Participant’s Compensation.

Note: An employer that has selected paragraph (B) above must amend the Plan by
electing (i) below no later than 30 days prior to the end of each Plan Year for
which the QACA Nonelective Employer Contributions are being made.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

40



--------------------------------------------------------------------------------

        (i)    ¨     For the Plan Year beginning             , the Employer
shall contribute for each eligible Active Participant an amount equal to
            % (not less than 3% nor more than 25%) of such Active Participant’s
Compensation.

 

        (C)      ¨       QACA Nonelective Employer Contributions shall not be
made on behalf of Highly Compensated Employees.

 

        (D)      ¨       The employer has elected to make Matching Employer
Contributions under Subsection 1.11 of the Adoption Agreement, if any, that are
intended to meet the requirements for deemed satisfaction of the “ACP” test with
respect to Matching Employer Contributions.

 

    (3)    ¨     The Plan previously had a QACA, but the Plan was amended to
remove the QACA effective:                     .

 

(e)    ¨     Eligible Automatic Contribution Arrangement. The automatic
contribution arrangement described in Sections (b) and (c) (if applicable) of
this Addendum shall constitute an eligible automatic enrollment arrangement
described in Code Section 414(w) (“EACA”), effective as of the following date:
             (can be no earlier than the first day of the first plan year
beginning after December 31, 2007).

 

    (1)    ¨       Permissible Withdrawal. A Participant who has made an
Automatic Enrollment Contribution pursuant to the EACA (an “EACA Participant”)
shall be eligible to elect to withdraw the amount attributable to such Automatic
Enrollment Contribution pursuant to the following rules:

 

  (A) The EACA Participant must make any such election within ninety days of his
automatic enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.
Upon making such an election, the EACA Participant’s Deferral Contribution
election will be set to zero until such time as the EACA Participant’s Deferral
Contribution rate has changed pursuant to Section 1.07(a)(1) or this Addendum.

 

  (B) The amount of such withdrawal shall be equal to the amount of the EACA
Deferrals through the end of the fifteen day period beginning on the date the
Participant makes the election described in (A) above, adjusted for allocable
gains and losses to the date of such withdrawal.

 

  (C) Any amounts attributable to Employer Matching Contributions allocated to
the Account of an EACA Participant with respect to EACA Deferrals that have been
withdrawn pursuant to this Section (e)(1) shall be forfeited. In the event that
Employer Matching Contributions would otherwise be allocated to the EACA
Participant’s Account with respect to EACA Deferrals that have been so
withdrawn, the Employer shall not contribute such Employer Matching
Contributions to the Plan.

 

      (2)             An Active Participant who is otherwise covered by the EACA
but who makes an affirmative election regarding the amount of Deferral
Contributions shall remain covered by the EACA solely for purposes of receiving
any required notice from the Plan Administrator in connection with the EACA and
for purposes of determining the period applicable to the distribution of certain
excess contributions pursuant to Sections 6.04 and 6.07 of the Basic Plan
Document.

 

      (3)    ¨     The Plan previously allowed the Permissible Withdrawal
described in (e)(1) above, but the Plan was amended to remove the Permissible
Withdrawal effective for Participants automatically enrolled on or after the
following date: .

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

41



--------------------------------------------------------------------------------

(f)    ¨     Coverage under the QACA and/or EACA. The QACA and/or EACA described
in the previous sections of this PPA Addendum shall cover only those Active
Participants eligible to affirmatively elect to make Deferral Contributions
described below (Check all that apply. If Option (e)(1), Permissible Withdrawal,
has been selected by the Employer, then all Employees subject to an automatic
enrollment arrangement through the Plan must be covered by the EACA.):

 

    (1)    ¨     Those who are not employees of an unrelated employer listed in
Section (c) of the Participating Employers Addendum and are not collectively
bargained employees, as defined in Treasury Regulation section 1.410(b)-6(d)(2).

 

    (2)    ¨     Those who are not employees of an unrelated employer listed in
Section (c) of the Participating Employers Addendum and are collectively
bargained employees, as defined in Treasury Regulation section 1.410(b)-6(d)(2),
except for those covered under the following collective bargaining agreement(s):

 

 

 

 

 

 

 

 

 

    (3)    ¨     Those who are employees of an unrelated employer listed in
Section (c) of the Participating Employers Addendum, except as provided in
(A) below if selected.

 

      (A)    ¨     Employees of the following unrelated employer(s) listed in
Section (c) of the Participating Employers Addendum shall not be covered by the
QACA and/or EACA:

 

 

 

 

 

 

Note: In the event the Plan’s automatic contribution arrangement is both an EACA
and a QACA, the Employer’s elections in this subsection (f) apply to both the
EACA and the QACA.

 

(g)    þ     Qualified Reservist Distribution. A Participant called to active
duty after September 11, 2001 for a period that is either indefinite or to
exceed 179 days and the Participant takes the distribution between the date of
the call to active duty and the close of the active duty period. The
distribution may be made only from amounts attributable to 401(k) deferrals and
is exempt from the 10% income tax penalty that would otherwise apply if the
Participant has not yet attained age 59-1/2. The PPA would further permit the
Participant to repay the distribution to an IRA only (not to the plan) within
two years after the end of the active duty period. This subsection (g) shall be
effective to permit such distributions after the following date: 05/01/2013 (can
be no earlier than September 11, 2001).

 

(h)    ¨     Change to Addendum Provisions. The Employer has amended the
provisions of Subsection (a), (b), (c), (d), (e), (f) and/or (g) to be as
indicated above.

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

42



--------------------------------------------------------------------------------

Amendment Execution

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
             day of                     ,             .

 

Employer: Mitek Systems, Inc.     Employer: Mitek Systems, Inc. By:         By:
    Title:         Title:    

 

Accepted by: Fidelity Management Trust Company, as Trustee   By:         Date:  
  Title:   Authorized Signatory      

 

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2009 FMR LLC

All rights reserved.

43



--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan

ADDENDUM TO ADOPTION AGREEMENT

Fidelity Basic Plan Document No. 14

RE: Small Business Jobs Act of 2010

Plan Name: Mitek Systems, Inc. 401(k) Savings Plan

Fidelity 5-digit Plan Number: 38088

PREAMBLE

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Small Business Jobs Act of 2010 (the
“SBJA”). This amendment is intended as good faith compliance with the SBJA and
is to be construed in accordance with applicable guidance. This amendment shall
be effective with respect to Fidelity’s Volume Submitter plan as provided below.

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 

(a)    ¨     In-Plan Roth Rollover Contributions. Unless Section (a)(1) is
selected below and in accordance with Section 5.06 of the Basic Plan Document,
any Participant or Beneficiary may elect to have otherwise distributable
portions of his Account, which are not part of an outstanding loan balance
pursuant to Article 9 of the Basic Plan Document and are not “designated Roth
contributions” under the Plan, be considered “designated Roth contributions” for
purposes of the Plan. This subsection (a) shall be effective to permit such
distributions on and after the following effective date: (can be no earlier than
September 28, 2010).

 

    (1)  ¨     Except as otherwise required by IRS Notice 2010-84, only a
Participant who is still employed by the Employer may elect to make such an
in-plan Roth Rollover.

Amendment Execution

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
             day of                     ,             .

 

Employer: Mitek Systems, Inc.     Employer: Mitek Systems, Inc. By:         By:
    Title:         Title:    

 

Accepted by: Fidelity Management Trust Company, as Trustee   By:         Date:  
    Authorized Signatory      

 

Plan Number 38088    38088-1362405370 Fidelity Advisor 401(k) Program    Volume
Submitter Defined Contribution Plan   

© 2011 FMR LLC

All rights reserved.

44